Citation Nr: 0431935	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION


The appellant had active duty from January 1966 to December 
1967, including service in Vietnam for approximately one 
year, beginning in June 1966.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  
 
Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant as to any 
further action required by him.  


REMAND

The appellant seeks service connection for PTSD.  Requisite 
for a grant of service connection is medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2004).

The Board has determined that additional development of the 
claim is required as to  the second PTSD element, that of an 
in-service stressor.  The law provides that the evidence 
necessary to establish that the claimed stressor actually 
occurred varies, depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The appellant has testified that he served in Vietnam near 
the Da Nang Airbase with the First Marine Light Anti-Aircraft 
Missile Battalion (LAAM) as a radio operator, but performed a 
variety of tasks including guard duty.  He testified that he 
was troubled by a friendly fire incident in which a friend, 
described as "a southern guy," was accidentally killed as 
another comrade was cleaning his rifle, as best he could 
remember in late 1966 (hearing transcript of June 16, 2004, 
page 10).  The appellant also testified before the Board 
that, his installation was subjected to sniper and mortar 
attacks and a little after the friendly fire incident he 
received a shrapnel wound from mortar fire into his compound 
area.  He testified that he was treated and has a big scar 
from the wound (hearing transcript of June 16, 2004, pages 
11-12).  In a questionnaire received in October 2002, the 
appellant recalled that the friendly fire incident and the 
shrapnel wound were in November/December 1996.  

The appellant's claimed account of the friendly fire incident 
and his unit's exposure to enemy attacks has not been 
researched by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The scar is not medically 
documented in the available medical records.  

Accordingly, this matter is remanded for the following 
development:

1.  The RO should forward the appellant's 
October 2002 stressor questionnaire, 
pages 1-12 of the June 2004 hearing 
transcript, and a copy of this remand to 
USASCRUR, and request that it research 
pertinent records for Battery B, the 
First Marine Light Anti-Aircraft for 
November and December 1996 for (1) any 
friendly fire casualty as described by 
the appellant and for (2) substantiation 
of any mortar, rocket or sniper attacks 
on this unit.  If available, the USASCRUR 
should also be requested to forward 
copies of any after action reports, 
"lessons learned" or operational 
summaries covering November and December 
1966, which corroborate the appellant's 
account of having been so exposed to 
enemy fire.  

2.  The RO should arrange for the veteran 
to be afforded an examination for a scar 
of the shoulder area, which he relates to 
a shrapnel wound in service.  The claims 
folder should be provided to the 
examiner.  If a shoulder scar is 
discernable, the examiner should describe 
the scar and provide an opinion as to 
whether it is likely, unlikely, or as 
likely as not that the scar is due to a 
shrapnel wound and follow-up treatment 
("they sewed it up") as the veteran 
testified at the June 2002 hearing 
(transcript pages 11-12).  

3.  Following such development, the RO 
should review and readjudicate the claim.  
If the requested action does not resolve 
the claim, the RO should issue the 
appellant a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



